Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, does not disclose: Provisioning a plurality of accelerator resources on one or more server nodes of a computing system to execute a distributed deep learning model training process to train a deep learning model. Partitioning a training dataset into a plurality of mini-batch datasets. Then, partitioning an initial mini-batch dataset into a plurality of sub-batch datasets according to an initial job partition ratio and performing an initial mini-batch iteration of the distributed deep learning model training process by each of the accelerator resources processing a corresponding one of the sub-batch datasets of the initial mini-batch dataset. Performing an iterative batch size tuning process to iteratively adjust the job partition ratio for subsequent mini-batch iterations of the distributed deep learning model training process, wherein the iterative batch size tuning process comprises: determining a job completion time for each of the accelerator resources to complete processing of the corresponding one of the sub-batch datasets of the initial mini-batch dataset and determining an amount of variation  of the job completion times of the accelerator resources as a result of the initial job partition ratio for the initial mini-batch iteration. Thereafter, comparing the determined amount of variation  to a variation threshold and responsive to the determined amount of variation  of the job completion times exceeding the variation threshold, adjusting the job partition ratio for partitioning a next mini-batch dataset into sub-batch datasets for a next mini-batch iteration of the distributed deep learning model training process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WISSAM RASHID/Primary Examiner, Art Unit 2195